DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8, and 17 are rejected under 35 U.S.C. 102a1 as being anticipated by Belcher et al. (US 2017/0197542), of record by Applicant as EP319006.
Regarding independent claim 1, Belcher (‘542) teaches in throughout the text a light element for a bodywork component, comprising at least one light source(diodes, no number) and a light guide (24), characterized in that the light guide forms a profile of open cross-section, and in that it comprises: a first element made of injection-molded transparent polycarbonate, defining, along substantially the entire length of the profile, a zone (ZT) that is transparent to the light emitted by the light source; at least one second element made of injection-molded black polycarbonate, defining, along substantially the entire length of the profile, a zone (ZO) that is opaque to the light emitted by the light 
	Regarding claim 2, Belcher (‘542) teaches the opening of the profile is intended to be turned toward the bodywork component, and the profile comprises an inner face
Regarding claim 3, Belcher (‘542) teaches the light source emits light directly into the first element.
Regarding claim 5, Belcher (‘542) teaches the light source comprises a set of light-emitting diodes positioned on a support closing the profile, the diodes being capable of diffusing light through the transparent zone (ZT).
Regarding claim 8, Belcher (‘542) teaches the first element constitutes a profile with an open cross-section.
Regarding claim 17, Belcher (‘542) teaches the light element constitutes an outline of a radiator grille.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Belcher et al. (US 2017/0197542), of record as EP319006 in view of JP 2013037963, of record by Applicant.
Regarding claim 9, Belcher (‘542) teaches all of the claimed limitations except for the first element comprises an extra thickness at the median axis of the profile of the element.
Further regarding claim 9, JP 2013037963 teaches a vehicle lamp comprised of, in part, an extra thickness at the median axis of the profile of the element for the purpose of preventing deterioration of the lamp.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the extra thickness of the lamp of JP 2013037963 in the vehicle lamp of Belcher for the purpose of preventing deterioration of the lamp.

Regarding claim 10, JP 2013037963 teaches two second elements on either side of the extra thickness, covering the inner faces of the profile of the first element.
The reason for combining is the same as for claim 9 above.

Regarding claim 11, JP 2013037963 teaches each second element comprises a means for attachment to the bodywork component.
The reason for combining is the same as for claim 9 above.

Regarding claim 12, JP 2013037963 teaches each attachment constitutes a clip.


Regarding claim 13, Belcher (‘542) teaches the second elements form side walls of the profile of the light guide (30).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Belcher et al. (US 2017/0197542), of record as EP319006 in view of Slater et al. (US 2015/138807), of record by Applicant.
Regarding claim 14, Belcher (‘542) teaches all of the claimed limitations except for a thermoformed decorative film capable of allowing light to pass and covering at least part of the outer face.
Further regarding claim 14, Slater (‘807) teaches a vehicle lamp comprised of, in part, a thermoformed decorative film capable of allowing light to pass and covering at least part of the outer face.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the thermoformed decorative film of Slater in the lamp of Belcher for the purpose of allowing light to pass and covering at least part of the outer face.

Regarding claim 15, Slater (‘807) teaches the thermoformed decorative film has a thickness preferably between 5 and 20 micrometers.
The reason for combining is the same as for claim 14 above.


The reason for combining is the same as for claim 14 above.

Allowable Subject Matter
Claims 4, 6, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465. The examiner can normally be reached M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OLUSEYE IWARERE can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L WILLIAMS/           Primary Examiner, Art Unit 2879